Case 1:11-cv-05845-LTS-JCF Document 348-4 Filed 08/12/20 Page 1 of 2




                    Exhibit C
    Case 1:11-cv-05845-LTS-JCF Document 348-4 Filed 08/12/20 Page 2 of 2




                                 Non-Compliance Provisions

Consent Judgment Provision      Monitor Report Citations to Non-Compliance Ratings

                                Fifth Monitor’s Report at pgs. 40 to 41 (dkt. 311),
                                Sixth Monitor’s Report at pgs. 40 to 41 (dkt. 317),
Section IV, ¶ 1
(Implementation of              Seventh Monitor’s Report at pgs. 52 to 54 (dkt. 327),
Use of Force Directive)         Eighth Monitor’s Report at pgs. 68 to 69 (dkt. 332), and
                                Ninth Monitor’s Report at pgs. 79 to 80 (dkt. 341).

                                Fifth Monitor’s Report at pgs. 92 to 93 (dkt. 311),
                                Sixth Monitor’s Report at pgs. 94 to 95 (dkt. 317),
Section VII, ¶ 1
(Thorough, Timely,              Seventh Monitor’s Report at pgs. 106 to 107 (dkt. 327),
Objective Investigations)       Eighth Monitor’s Report at pgs. 136 to 137 (dkt. 332), and
                                Ninth Monitor’s Report at pgs. 156 to 157 (dkt. 341).

Section VII, ¶ 7                Eighth Monitor’s Report at pgs. 145 to 147 (dkt. 332), and
(Timeliness of
Preliminary Reviews)            Ninth Monitor’s Report at pgs. 163 to 164 (dkt. 341).

                                Seventh Monitor’s Report at pgs. 119 to 125 (dkt. 327),
Section VII, ¶ 9 (a)
(Timeliness of                  Eighth Monitor’s Report at pgs. 149 to 152 (dkt. 332), and
Full ID Investigations)         Ninth Monitor’s Report at pg. 167 to 170 (dkt. 341).

                                Fourth Monitor’s Report at pgs. 165 to 174 (dkt. 305),
                                Fifth Monitor’s Report at pgs. 119 to 120 (dkt. 311),
Section VIII, ¶ 1               Sixth Monitor’s Report at pg. 124 to 126 (dkt. 317),
(Appropriate and
Meaningful Staff Discipline)    Seventh Monitor’s Report at pgs. 159 to 161 (dkt. 327),
                                Eighth Monitor’s Report at pgs. 185 to 186 (dkt. 332), and
                                Ninth Monitor’s Report at pg. 208 to 210 (dkt. 341).

                                Seventh Monitor’s Report at pgs. 211 to 212 (dkt. 327),
Section XV, ¶ 1
(Inmates Under the Age of 19,   Eighth Monitor’s Report at pg. 255 (dkt. 332), and
Protection from Harm)           Ninth Monitor’s Report at pg. 288 (dkt. 341).

Section XV, ¶ 12                Seventh Monitor’s Report at pgs. 222 to 223 (dkt. 327), and
(Inmates Under the Age of 19,
Direct Supervision)             Eighth Monitor’s Report at pgs. 268 to 269 (dkt. 332).
